DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,275298. Although the claims at issue are not identical, they are not patentably distinct from each other because In claim 1 of the present application, the limitations pertains to: “An alerting system that is configured to run on a server system comprising processing hardware, the alerting system comprising: a streams transformer comprising: a network of transformation nodes comprising: an input transformation node configured to receive events generated by an events producer as part of an events stream, process the events to generate state updated that indicates state information, and communicate the state information to all transformation nodes that subscribe to the input transformation node” are fully disclosed in claim 1, col. 30, lines 37-48, 56-58;  
The limitations pertains to “wherein each of the intermediate transformation nodes comprise for each particular transformation node that the intermediate transformation node subscribes to: a state module being configured to store current state information for a particular transformation node that the intermediate transformation node subscribes to and a state updater being configured to update the current state information indicated in a state update for a particular transformation node that the intermediate transformation node subscribes to with new state information,” are fully disclosed in col. 30, lines 48-61; the limitations pertains to “wherein the output transformation node is configured to: generate a check result when stored state information for each of the transformation nodes that the output transformation node subscribes to collectively indicates that the check result should be generated, and a state change processor configured to: perform an action when it is determined that the check result is to trigger the action, wherein the action causes a consumer system to react to the action” are fully disclosed in col. 31, lines 11-21.
In claim 2 of the present application, all the limitations in the claim are fully disclose in claim 2 of the stated Patent.
In claim 3 of the present application, all the limitations in the claim are fully disclosed in claim 3 of the stated Patent.
In claim 4 of the present application, all the limitations in the claim are fully disclosed in claim 4, lines 47-54, 59-61 of the stated Patent.
In claim 5 of the present application, all the limitations in the claim are fully disclosed in claim 5, col. 32, lines 4-12 of the stated Patent.
In claim 6 of the present application, all the limitations in the claim are fully disclosed in claim 9, col. 32, lines 31-38 of the stated Patent.
In claim 7 of the present application, all the limitations in the claim are fully disclosed in claim 4, of the stated Patent.
In claim 9 of the present application, all the limitations in the claim are fully disclosed in claim 6 of the stated Patent.
In claim 10 of the present application, all the limitations in the claim are fully disclosed in claim 7 of the stated Patent.
In claim 11 of the present application, all the limitations in the claim are fully disclosed in claim 8 of the stated Patent.
In claim 12 of the present application, all the limitations in the claim are fully disclosed in claim 9 of the stated Patent.
In claim 13 of the present application, all the limitations in the claim are fully disclosed in claim 10 of the stated Patent.
In claim 14 of the present application, all the limitations in the claim are fully disclosed in claim 11 of the stated Patent.
In claim 15 of the present application, all the limitations in the claim are fully disclosed in claim 13 of the stated Patent.
In claim 16 of the present application, the limitations pertain to “An alerting system that is configured to run on a server system comprising processing hardware, the alerting system comprising: a streams transformer comprising: a network of transformation nodes comprising: a plurality of input transformation nodes each being configured to receive an events stream generated by an events producer, process the events to generate state updated that indicates state information, and communicate the state information to all transformation nodes that subscribe to the input transformation node” are fully disclosed in claim 14 of the stated Patent, col. 33, lines 35-42, 51-55, the limitations pertains to “and a plurality of intermediate transformation nodes coupled between the input transformation nodes and the output transformation nodes, wherein each of the intermediate transformation nodes and output transformation nodes subscribe to and receive state updates from one or more of the transformation nodes that are part of the network” are disclosed in claim 14 of the stated Patent, col. 33, lines 42-49; the limitations pertains to “wherein each of the intermediate transformation nodes comprise for each particular transformation node that the intermediate transformation node subscribes to: a state module being configured to store current state information for a particular transformation node that the intermediate transformation node subscribes to; and a state updater being configured to update the current state information indicated in a state update for a particular transformation node that the intermediate transformation node subscribes to with new state information” are disclosed in claim 14 of the stated Patent, col. 33, lines 42-49; the limitations pertains to “wherein each of the output transformation nodes is configured to: generate a check result when the stored state information for each of the transformation nodes that the output transformation node subscribes to collectively indicates that the check result should be generated, and a plurality of state change processors each being configured to: perform an action when that state change processor determines, based on a check result received from a corresponding output transformation node, that the check result is to trigger the action, wherein the action causes a consumer system to react to the action” are disclosed in claim 14 of the stated Patent, col. 34, lines 15-29.
In claim 17 of the present application, all the limitations in the claim are fully disclosed in claim 15 of the stated Patent.
In claim 18 of the present application, all the limitations in the claim are fully disclosed in claims 16 & 17 of the stated Patent.
In claim 19 of the present application, all the limitations in the claim are fully disclosed in claim 14 lines 57 to col. 34, lines 1-15 and claim 19, lines 1-16 of the stated Patent.
Allowable Subject Matter
Claim 20 is allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114